216 P.3d 904 (2009)
230 Or. App. 578
STATE of Oregon, Plaintiff-Respondent,
v.
Eddy Lionel ROBLETO, Defendant-Appellant.
C043139CR; A129840.
Court of Appeals of Oregon.
Submitted on February 6, 2009.
Decided September 2, 2009.
Patrick M. Ebbett and Chilton, Ebbett & Rohr, LLC, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Janet A. Metcalf, Assistant Attorney General, filed the brief for respondent.
Eddy Robleto filed the reply brief pro se.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Reversed and remanded. State ex rel.Juv. Dept. v. S.P., 346 Or.592, 215 P.3d 847 (2009).